DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022, has been entered.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on April 21, 2021 is acknowledged.  Claims 1-10,21-27, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, recites “having no more than about 40 particles/mL with a particle size of at least about 70nm” and is not clear as to what compositional element’s particle and/or particle size is being referred to?  It is not clear if the particles are the monoalkyl tin triamide itself.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2017/0102612 (hereinafter referred to as Meyers ‘612) in view of U. S. Patent Application Publication No. 2016/0116839 .
Meyers ‘612, in [0006]-[0008], [0039]-[0040], discloses a composition that includes a metal containing composition and a solvent wherein the metal is Sn and the formula of the organometal in the composition is RnSnX4-n wherein n=1, and X is a ligand such as NEt2 and R can be methyl or propyl or butyl and is the same claimed formula and in [0062]  discloses that the concentration of tin is about 0.02M and is the same claimed solution and will inherently possess the claimed particles/mL and particle size since the solution is filtered using filters with approximately 1 micron filter (see [0125]) and will at least possess the claimed particle size, and in [0126], discloses that the solvent is an alcohol.  Meyers ‘612, discloses in [0112] that the organotinamide composition that comprises alkyltin triamide and the alcohol solvent ([0111]) is in a container (glass flask).   Meyers ‘612, in [0028] discloses the precursor composition nSnX4-n wherein n=1, and X is a ligand such as NEt2 is solvated. Meyers ‘612, in [0067] discloses that the metal contaminant is not more than 10 ppb and includes not more than 10 ppb i.e., metal contaminant can be zero.  Meyers ‘612, in [0067], discloses that the non-tin metal content in the composition is less than 10ppb (that includes a content of less than 2.5 ppb).  Meyers ‘612, in [0050, and [0051], discloses that the R can be a branched hydrocarbyl (at the metal bonded carbon atom) (claims 11-14, 16, 18-20).  Meyers ‘612, in [0039], and [0042], discloses that the precursor solution is comprises RnSnX4-n wherein n can be 1 (i.e., X4-n=X3), X can be a dialkylamide and R is a hydrocarbyl i.e., alkyl, and thus Meyers ‘612 discloses a monoalkyl tin triamide (claim 15).  Meyers ‘612, 
The difference between the claims and Meyers ‘612 is that Meyers ‘612 does not disclose that the container (glass flask) used is dealkalized.  Meyers ‘612 does not disclose that the solvent is ultrapure. 
Meyers ‘839, in [0153] discloses that the monoalkyltin triamide composition included the alkyltin amide in a solvent that greater than 99.5% in purity.
The different between the claims and Meyers ‘612 in view of Meyers ‘839 is that Meyers ‘612 in view of Meyers ‘839 does not disclose that the glass flask is dealkalized.
Okura, in the abstract, discloses the use of glass bottle that has been dealkalized.
Therefore, it would be obvious to a skilled artisan to modify Meyers ‘612 by employing the solvent with the purity level suggested by Meyers ‘839 because Meyers ‘612, in [0129], .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No.  16/262,264 (U.S. Patent Application Publication No. 2020/0239498). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the copending application No. 16/262,264 (U.S. Patent Application Publication No. 2020/0239498) and in light of its specification fully encompasses claims 11-20 of the instant application and teaches the use of the same dealkalized glass as the container and teaches the same claimed composition of monoalkyl tin triamide in the claimed tin concentration.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see Amendment and RCE, filed January 6, 2022, with respect to the rejection(s) of claim(s) 11-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Meyers ‘839 and Okura.  See paragraph no. 9, above.  With respect to applicant’s argument that particles and particle size is mentioned throughout the specification, claim 20 recites “a particle size” for particles and does not make clear which particles of what compositional component or what element are being referred to?  The instant specification does not make clear what particle composition is being referred to. Although the specification refers to trace metal analytical results, the claims do not recite these elements.  With respect to applicant’s argument that the tin compounds are clarified to be solvated, Meyers ‘612 discloses in [0040]-[0043] that the tin compound containing solution undergoes solvolysis.  With respect to applicant’s argument that Meyers ‘612 does not disclose a non-tin metal content of less than 10ppb, Meyers ‘612 teaches in [0067] that the metal contaminant (excluding Sn) is not more than 10ppb i.e., less than 10ppb and includes the .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 26, 2022.